UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1924


In Re:   NICHOLAS JAMES QUEEN, SR.,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (1:93-cr-00366-WMN-1)


Submitted:   October 16, 2012               Decided:   October 31, 2012


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Nicholas James Queen, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nicholas Queen, Sr., petitions for a writ of mandamus,

seeking an order directing the district court to examine its

exercise of jurisdiction in a criminal case against him.                                 We

deny the petition.

            Mandamus     is     a    drastic      remedy     to     be    used    only   in

extraordinary circumstances.            Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d
509,    516-17    (4th   Cir.       2003).        Further,     mandamus         relief   is

available only when the petitioner has a clear right to the

relief sought.        In re First Fed. Sav. & Loan Ass’n, 860 F.2d
135, 138 (4th Cir. 1988).

            Queen     has      failed    to        demonstrate           entitlement     to

mandamus    relief.         Accordingly,          although     we    grant       leave   to

proceed in forma pauperis, we deny the petition for writ of

mandamus.      We dispense with oral argument because the facts and

legal    contentions     are    adequately         presented        in    the    materials

before   the     court   and    argument         would   not   aid       the    decisional

process.

                                                                         PETITION DENIED




                                             2